On Rehearing.
LAND, J.
This case should be considered from the standpoint of the constitutional right of the taxpayer to notice in advance of the intention of the collector to advertise and sell his property for delinquent taxes. The object of the legal notice required is to inform the tax debtor of the facts, so that he can take the necessary steps to discharge the taxes due by him to the state or municipality. The service of such a notice on minors, conclusively presumed by law to be incapable of attending to tfieir affairs or on persons interdicted for cause of insanity, does not appear to us to be the kind of notice contemplated by the organic law for the protection of the citizen.
Incapable persons can be cited or notified’ only through their legal representatives. Notice implies knowledge brought home to some person, standing in law for himself or for others, and presumed to be capable'of attending to his own affairs.
*595Under section 25 of Act No. 170, p. 360, of 1898, an assessment made in the name of a party deceased is good and valid, unless notification of the death be made in due season by the heirs or parties interested. The act, however, fails to provide how notices of delinquency shall be given in such cases. It is patent that no notice can be given to a •dead person by any kind of service. As the Constitution is mandatory that notice must he given to the delinquent in the manner to be provided by law before the collector can proceed to advertise the property for sale, the Legislature should have provided for ■some mode of notice appropriate to assessments made in the name of dead persons. In the absence of such legislation, the only solution of the problem is to treat the heirs and legal representatives of the deceased as the taxpayers quoad the service of notice.
Section 50 of the act requires the collector to address to each taxpayer a written or printed notice. Section 51 requires the collector in the parish of Orleans to deliver to each tax-payer in person, or to leave at his residence or place of business, one of said notices, and to make a return in writing of the mode of service. Section 53 speaks of such service as “personal or domicile,” and so does section 53 of Act No. 85, p. 130, of 1888. The provisions of the act as to notice and service thereof is predicated on the assumption that the taxpayer is a person supposed to be capable of understanding the meaning of the notice, and of attending to his own affairs. The service of such a notice on an infant or an idiot would be a mere legal travesty, and a tax sale predicated on such a, notice would be absolutely void. The minor is deemed incapable of managing his own affairs. From his birth to his majority he is subjected to the control and authority of his parents or tutor. The minor is incapable of representing himself. He cannot stand alone in or out of court. When the minor is without a tutor, any person who has a claim against him may apply to the competent judge to request that a tutor ad hoc be appointed to defend the interests of the minor. Rev. Civ. Code, art. 313. The minor cannot be cited or notified except through his tutor. Even the surviving father or mother cannot represent the minor unless he or she take the oath required by law. Code Prac. arts. 949, 950. The contention that the minors in the case at bar were legally notified of the delinquency of the taxes by notice addressed to their grandmother and left with their uncle, is certainly a novel proposition which finds no support in our Codes or jurisprudence. The same may be said of the contention that the notice was properly served by leaving it at their residence, or that notice to their uncle, who was joint owner, was sufficient. As personal service on the minors would have been void, substituted service or constructive service on them can have no legal effect. The remedy of the taxing authorities was simple enough. A tutor ad hob could have been appointed at the suit of the tax collector. This is no great hardship to the state. Under Acts 1873, No. 47, p. 100, § 5, the law required, where the owner was unknown or absent, that the collector should apply to the parish or district judge, and have a curator ad hoc appointed, and serve 10 days notice on him prior to the seizure. See Person v. O’Neal, 32 La. Ann. 235. The act of 1898 did not provide for the contingency of notice to unrepresented minors or interdicts, and, in the absence of express legislation on the subject, we must apply the general laws made for the protection of such incapable persons.
It is therefore ordered that our former decree herein be reinstated, and made the final judgment of this court.
See dissenting opinion of PROVOSTY, J., 43 South. 176.